UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6743


CHARLES D. JACKSON, JR.,

                    Plaintiff - Appellant,

             v.

M. WADE, Sheriff/Head of jail; A. GREGORY, Chief/Head of operations;
DISMUKE, Captain/Head of security,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01158-LMB-IDD)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.


Charles Deland Jackson, Jr., Appellant Pro Se. Simone T. Williams, Leslie A.
Winneberger, HARMAN CLAYTOR CORRIGAN & WELLMAN, Glen Allen, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles D. Jackson, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint for failure to exhaust administrative remedies. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court, Jackson v. Wade, No. 1:19-cv-01158-LMB-IDD (E.D. Va. Mar. 31, 2021),

but modify the court’s order to reflect that the dismissal is without prejudice. We deny

Jackson’s motions for appointment of counsel and we dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2